Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statements (Form S-8 Nos. 2-84992, 33-21121, 33-38219, 33-38920, 33-64314, 33-44087, 33-53353, 333-14419, 333-42545, 333-50901, 333-59634, 333-124489 and 333-159063) pertaining to the Rogers Employee Savings and Investment Plan of Rogers Corporation of our report dated June 25, 2010, with respect to the financial statements and schedule of the Rogers Employee Savings and Investment Plan included in this Annual Report (Form 11-K) for the year ended December31, 2009. ERNST & YOUNG LLP Boston, Massachusetts June 25, 2010
